Name: Commission Regulation (EEC) No 280/87 of 29 January 1987 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 1 . 87 Official Journal of the European Communities No L 28/11 COMMISSION REGULATION (EEC) No 280/87 of 29 January 1987 altering the monetary compensatory amounts 3153/85, for the Portuguese escudo, during the period 21 January to 27 January 1987, the monetary compensatory amounts applicable to Portugal should be altered, as the case may be, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 90/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1 19/87 (3), as amended by Regulation (EEC) No 197/87 (4); Whereas Council Regulation (EEC) No 1678/85 (*), as last amended by Regulation (EEC) No 3923/86 (*), fixed the conversion rates to be applied in agriculture ; Whereas Commission Regulation (EEC) No 3153/85 Q lays down detailed rules for the calculation of the mon ­ etary compensatory amounts ; whereas, in view of the spot market rates recorded, pursuant to Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 1 . The column headed 'Portugal' in part 7 of Annex I to Regulation (EEC) No 119/87, is replaced by that ap ­ pearing in part 7 of Annex I to this Regulation . 2. Annexes II and III to Regulation (EEC) No 119/87 are replaced by Annexes II and III to this Regulation . Article 2 This Regulation shall enter into force on 2 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 January 1987. For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 164, 24. 6 . 1985, p. 6 . 2) OJ No L 13 , 15 . 1 . 1987, p. 12 . 3) OJ No L 16, 17 . 1 . 1987, p. 1 . «) OJ No L 23 , 26 . 1 . 1987, p. 1 . 5) OJ No L 164, 24 . 6 . 1985, p. 11 . «) OJ No L 367, 27 . 12 . 1986, p. 1 . *) OJ No L 310, 21 . 11 . 1985, p. 4. No L 28/ 12 Official Journal of the European Communities 30 . 1 . 87 ANNEX I PART 7 SUGAR Monetary compensatory amounts Positive (') Negative (') CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal \ DM F1 Brfs/Lfrs Dkr £ £ Irl Lit FF Dr Pta Esc A. SUGAR  100 kg  17.01 A (2) 17.01 B (3) 1 355,65 1 016,99 by 1 % of sucrose content and by 100 kg net of that product (*) 17.02 ex D II (5 ) 17.02 E 17.02 F I ( «) 21.07 F IV 13,557 13,557 13,557 13,557 B. ISOGLUCOSE  for 100 kg on dry matter  17.02 D 1 21.07 F III 1 457,35 1 457,35 (') No monetary compensatory amount shall be applied to sugar and isoglu ­ cose exported to non-member countries pursuant to Article 26 of Regula ­ tion (EEC) No 1785/81 . (*) For flavoured or coloured sugars the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89 , 10 . 4. 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6. 1968, p. 42). (4) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports. Is) Other sugars and syrups excluding sorbose . (*) Caramelized sugars falling within heading No 17.01 . 30. 1 . 87 Official Journal of the European Communities No L 28/ 13 ANNEX II Monetary coefficients Member States Products Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 0,982 0,982 1,221 1,015 1,044 1,015 1,423 1,043 1,086 _  Milk and milk products 0,971 0,971 1,285  1,015 1,044 1,048 1,423 1,043 1,086   Pigmeat 0,982 0,982 1,248 ¢  1,015 1,044 1,015 1,423 1,043 1,086   Sugar 0,982 0,982 1,302  1,020 1,044 1,080 1,423 1,090 1,096 1,165  Cereals 0,976 0,976 1,302  1,020 1,055 1,080 1,423 1,090 1,096   Eggs and poultry and albumins 0,982 0,982 1,240  1,015 1,044 1,016 1,423 1,043 1,086   Wine -l -l - 1,010 1,028 1,388  1,061   Processed products (Regulation (EEC) No 3033/80): I I  to be applied to charges 0,982 0,982 1,285  1,015 1,044 1,048 1,423 1,043 1,086 1,165  to be applied to refunds :  cereals 0,976 0,976 1,302 1,020 1,055 1,080 1,423 1,090 1,096   milk 0,971 0,971 1,285  1,015 1,044 1,048 1,423 1,043 1,086   sugar 0,982 0,982 1,302  1,020 1,044 1,080 1,423 1,090 1,096  ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit = 2,92374 Bfrs/Lfrs 1 £ (UK) = 58,2739 Bfrs/Lfrs 1 £ (Irl) = 55,2545 Bfrs/Lfrs 0,536231 Dkr 10,6876 Dkr 10,2187 Dkr 0,140928 DM 2,80887 DM 2,67895 DM 0,469703 FF 9,36165 FF 8,98483 FF 0,159005 F1 3,16916 F1 3,01849 F1 0,0523016 £ (Irl) 1,04243 £ (Irl) 0,959307 £ (UK) 0,0501731 £ (UK) 1 993,10 Lit 1 911,99 Lit 10,1905 Dr 203,107 Dr 194,842 Dr 10,8785 Esc 215,621 Esc 205,661 . Esc 9,83350 Pta 194,588 Pta 186,080 Pta